Case 1:20-cv-00310-MAC-KFG Document 5 Filed 11/02/20 Page 1 of 2 PageID #: 22




 UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


TODD FOGAL,                                            §
                                                       §
                 Petitioner,                           §
                                                       §
versus                                                 §    CIVIL ACTION NO. 1:20-CV-310
                                                       §
SHERIFF, JEFFERSON COUNTY,                             §
                                                       §
                 Respondent.                           §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner, Todd Fogal, a detainee incarcerated at the Jefferson County Correctional

Facility, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends the petition be dismissed for failure to exhaust administrative

remedies (docket entry no. 3).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.1




1
         Petitioner received a copy of the Report and Recommendation on July 28, 2020 (docket entry no. 4)
Case 1:20-cv-00310-MAC-KFG Document 5 Filed 11/02/20 Page 2 of 2 PageID #: 23




                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.

       SIGNED at Beaumont, Texas, this 2nd day of November, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2
